Citation Nr: 0623056	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-03 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the back and chest.

2.  Entitlement to service connection for residuals of a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to June 
1974.  The veteran also served in the Navy Reserves for an 
unverified period of time. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appeal must be remanded for a new VA physical 
examination.  The veteran underwent a VA examination in July 
2004.  The examiner noted that he had no claims record or VA 
records to review.  A review of the claims record shows 
service medical records, as well as pertinent private 
treatment records, have been associated with the claims file.  
"The duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation will be a fully informed one."  Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); (quoting Green v. Derwinski, 1 
Vet. App. 121, 124 (1991)).  Following the examination, the 
diagnostic impression included recurrent tinea versicolor and 
a history of duodenal ulcer (with no objective documentation) 
with stable, but recurrent GERD (gastroesophageal reflux 
disease).  Since the VA examiner did not have access to the 
claims file, a new examination is warranted to determine the 
nature and etiology of any current disabilities of the skin 
and gastrointestinal system.  38 C.F.R. §4.2 (2005); see also 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (inadequate 
examination frustrated judicial review).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess, 19 Vet. 
App. 473 (2006).  The RO should provide 
the appellant written notification 
specific to his claims for service 
connection for a skin disability of the 
back and chest and for residuals of a 
duodenal ulcer.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  When the above evidentiary development 
has been accomplished, associate any 
additional records with the file and 
schedule the veteran for a stomach, 
duodenum, and peritoneal adhesions 
examination to determine the nature and 
etiology of any gastrointestinal 
disability, to include residuals of a 
duodenal ulcer, found to be present.  The 
claims file should be provided to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination.  Following a review of all of 
the relevant medical records in the claims 
file, obtaining a history from the 
veteran, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is requested to opine whether the 
veteran has residuals of a duodenal ulcer, 
and, if so, whether it is at least as 
likely as not (50 percent or greater 
probability) that such disability is the 
result of, or otherwise etiologically 
related to, an injury or disease that the 
veteran incurred during service.  The 
examiner should state an opinion as to 
when (approximate year and month) the 
disorder(s) in question had their onset.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The clinician is also 
requested to provide a rationale for any 
opinion expressed.

3.  Schedule the veteran for a skin 
examination to determine the nature and 
etiology of any skin disability, if 
present.  The claims file must be made 
available to the examiner, and the 
examiner is requested to confirm that 
pertinent documents therein were reviewed.  
All tests and studies thought necessary by 
the examiner should be performed.

In the examination report, the examiner 
should report whether a skin disability of 
the back and chest is found.  If found, 
the examiner should state an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
such disability is the result of, or 
otherwise etiologically related to, an 
injury or disease that the veteran 
incurred during service.  The examiner 
should state an opinion as to when 
(approximate year and month) the 
disorder(s) in question had their onset.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  
The physician should provide a rationale 
for any opinion provided.

4.  The appellant is advised that failure 
to report for the scheduled examinations 
may have adverse consequences to his claims 
as the information requested on the 
examinations addresses questions of 
symptomatology that are vital in his 
claims.  38 C.F.R. § 3.655 (2005); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

5.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed above, 
is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claims.

6.  Thereafter, the AMC should readjudicate 
the claims for service connection for a 
skin disability of the back and chest and 
residuals of a duodenal ulcer.  If either 
of the claims remains denied, the appellant 
and his representative should be furnished 
an appropriate supplemental statement of 
the case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

